Citation Nr: 0428012	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling from October 12, 
1993 to December 4, 2001, and 50% disabling from December 5, 
2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted the veteran's claim of entitlement to 
service connection for PTSD, at a 30% evaluation.  A decision 
dated November 2002 increased the veteran's evaluation for 
his PTSD to a 50 percent evaluation, effective December 5, 
2001.  The veteran continues to disagree with the level of 
disability assigned.


FINDINGS OF FACT

1.  For the time period October 12, 1993 to January 30, 2001, 
the veteran's PTSD was productive of definite social and 
industrial impairment without evidence of a flattened affect, 
impairment of speech, panic attacks more than once a week, 
impairment of short- and long-term memory, impaired judgment 
or impaired abstract thinking.

2.  From January 31, 2001, the veteran's PTSD has been 
manifested by severe social and industrial impairment without 
evidence of total occupational and social impairment.  


CONCLUSION OF LAW

1.  Effective from October 12, 1993 to January 30, 2001, the 
criteria for an evaluation higher than 30 percent for the 
veteran's PTSD, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4, Diagnostic Code 9411 (effective 
prior to and subsequent to November 7, 1996).

2.  Effective from January 31, 2001, the criteria for a 70% 
schedular rating for the veteran's PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part, Diagnostic 
Code 9411 (effective prior to and subsequent to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of the pertinent rating actions, a statement of the case 
sated March 1998, numerous supplemental statement of the 
case, including those in January 2000, November 2002, and 
March 2004, and several Board remands, the latest being in 
August 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding this claim, and the 
evidence, which has been received in this regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in two letters both dated October 2001. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board is satisfied that the veteran has been informed of his 
rights and the VA obligations under the VCAA and what 
evidence is needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  Also, several VA 
examinations have been conducted during the course of the 
appeal.  The record discloses that VA has met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim currently being decided.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Many of the treatment records submitted deal with medical 
problems not at issue in the present case, to include the 
veteran's cardiac and respiratory problems.

Received on October 12, 1993 was a claim for service 
connection for PTSD.

The veteran received a VA psychiatric examination in January 
1994.  The examiner discussed the medical and occupational 
history of the veteran.  The veteran related several 
stressful experiences that he had in service.  The veteran 
reported that at present he had difficulty sleeping.  Every 
night he would sleep only two hours.  He reported that he was 
angry all the time and he would try do different things to 
alleviate this anger.  He reported night sweats off and on 
for the last 22 years.  The veteran was hypervigilant.  He 
could not handle changes.  Surprises drive him up the wall.  
He keeps many guns in his house.  He remains very severely 
suspicious, particularly of those who are close to him.  He 
noted that he could not seem to stay married and was unable 
to keep a job.  He indicated that he has had many jobs for 
very short periods of time.

The veteran reported that he has no friends.  He stays by 
himself and avoids wherever possible any kind of contact of 
significance.  He has quit attending his church.

Upon examination, the veteran was well developed, and well-
nourished.  He appeared neat and well groomed.  He was alert, 
cooperative, fully oriented, and was quite accurate verbally 
and was a good historian in terms of his content and his 
ability to reach goal of thought.  His memory was intact.  A 
thought disorder did not seem to exist.  Speech was normal 
rate.  The motor behavior was within normal limits.  Insight 
was estimated to be within normal limits.  Judgment was 
estimated to be unimpaired.  The veteran seemed to understand 
what his problems were, but just had an inability to deal 
with them.  He demonstrated at moments in the interview his 
anger.  He talked about most of this seemingly still 
associated with combat related stress anxiety, but he was 
able to compensate for it at times and therefore was able to 
work over time despite conflicted general existence.  There 
were no extremes of mental status.  No delusions or 
hallucinations were noted in the interview.  The veteran 
reported that he had not used alcohol or drugs for many 
years.  The veteran was diagnosed with PTSD, delayed, 
moderately severe.  

The veteran received an additional VA examination in January 
1994.  The veteran related several experiences that happened 
to him in service.  The veteran reported having experienced 
chronic early and middle insomnia.  He reported a prior 
history of nightmares that no longer occurred.  He reported 
no serious history of flashbacks.  He reported that he used 
to avoid movies about Vietnam but they did not affect him 
badly now.  He described himself as always avoiding crowds.  
He reported that he had lost interest in activities he used 
to enjoy such as hunting and fishing.  He stated that his 
primary relationships with his wife and other family members 
had suffered and that his wife called him a recluse.  The 
veteran described frequent outbursts of anger.  The veteran 
demonstrated no apparent remorse as he described alienation 
from family and others.  He apparently has no contact with 
children from previous marriages, and no such a connection to 
his current family.  He did not appear to be especially 
distressed by his current status.

Upon examination in the veteran was a well-nourished well 
groomed male in casual clothes and fully ambulatory.  He was 
alert, cooperative, and fully oriented to person, place, and 
time.  His mood was predominantly good, and his affect was 
slightly anxious.  The veteran's memory appeared to be 
intact.  There was no evidence of thought disorder.  There 
were no reported audio or visual hallucinations, and no 
delusions.  His speech was of normal rate, normal tone, and 
goal directed.  Motor behavior was unremarkable.  Judgment 
and insight appeared to be within normal limits.  There was 
no indication of suicidal or homicidal ideation at the 
present.  The examiner noted that the veteran presented as an 
angry individual and used a good deal of energy to suppress 
anger.  He reported some symptoms associated with a combat 
related stress anxiety syndrome but had apparently been able 
to compensate at times and therefore had been able to work 
despite a conflict of lifestyle.  He displayed no extremes of 
behavior during the interview.  The examiner indicated that 
the veteran completed a structured clinical interview for 
post-traumatic stress disorder.  The examiner noted that the 
responses that the veteran offered to the clinical interview 
were consistent with anxiety syndrome, and the veteran did 
not appear to meet the full criteria for combat related PTSD.  
The examiner noted that many of the characteristics of the 
veteran's presentation and self-reported history were 
suggestive of a long-standing characterological impairment, 
with impulsivity and violent acting out, as well as chronic 
impairment in interpersonal relationships being salient.  The 
veteran was diagnosed with an anxiety disorder not otherwise 
specified, mild to moderate, and personality disorder was 
proposed to be ruled out.  

A VA examination was conducted on April 25, 1997 by a 
psychologist.  The examiner noted that the veteran did 
experience recurrent intrusive distressing recollections of 
his activities in the service.  The veteran also reported 
recurrent and distressing dreams of his combat related 
experiences.  He tended to isolate himself from other people 
and to walk away from situations where people ask them to 
relate his war experiences.  The veteran recalled his combat 
experiences in Vietnam and related that when he watched war 
movies about Vietnam, he could actually smell flesh burning.  
He also experiences other terms of anxiety such as sweaty 
palms.  The veteran was able to recall even the minutest 
detail of these traumatic events.  It was noted that he 
reported that he was markedly disinterested in significant 
activities, and was only looking forward now to be old enough 
to retire.  He also felt rather estranged or detached from 
other people and felt that he did not belong anywhere.  He 
stated that people were generally jerks who could not be 
trusted and that his life is full of those.  Additionally, he 
experienced difficulty in relationships and stressed that 
when he cared about someone, he had a tendency to divulge all 
his innermost feelings and then following that they turned on 
him and either desert him or don't want to be around him any 
longer.  He feels that he has no real future, although he 
does remain relatively active in terms of employment.  He did 
not look forward to having a career or family and did not 
have any future plans for marriage.

Additional symptomatology related to PTSD showed that the 
veteran has difficulty falling asleep and that he sleeps 
maybe every two to three hours per evening.  He stated that 
when he woke up abruptly, it was difficult for him to get 
back to sleep and so he felt rather tired the next day.  
Additionally he had trouble in the past controlling his 
temper, which has led to the disintegration of several 
marriages and other relationships.  He stated that he often 
felt rather paranoid.  Although he mentioned, and it was not 
observed, where he had difficulty concentrating, he did seem 
to be hypervigilant and he mentioned that he is always on 
guard for fear that someone is going to take advantage of 
them.  He also showed an exaggerated startle response and 
reported that once when firecrackers were set off in his 
neighborhood he dove under the bed and stayed under until he 
figured out what was happening.  As previously noted the 
veteran had some very vivid recollections of his war 
experiences and reported that he often had cold sweats after 
he woke up, although he could not remember the details of the 
many of his war related dreams.  The veterans work history, 
though comprehensive, was severely lacking in terms of 
longevity.  However, his employment history since the date of 
his last rating was characterized by being laid off or 
leaving various jobs, mostly due to lack of work.  He works 
as an air pollution monitor.  He was laid off of this job due 
to a lack of work, then went to work for OSHA, which he did 
for approximately six weeks.  He was fired from this job in 
1994 and indicated that he was not given a valid reason as to 
why.  He then went to work for GE, which he did for 
approximately two months until the job played out.  The 
veteran stated that he has had many different jobs since 
Vietnam, but now found that he can only get solitary type 
work such as the one he has now as a package deliveryman.  He 
hadn't been employed there since January 1997, though he 
reports having had a heart attack in October 1996.

The veteran noted that his primary problem at the present was 
shortness of breath which he felt was related to his heart 
condition.  However, in regard to a possible mental 
condition, the veteran stated that his primary problem was 
that he could not get along with people and that he was a 
loner.  He explained that everyone is nice at first, but that 
after a period of time they all become jerks.  He stated that 
he doesn't trust anyone anymore, and that people are only 
nice until they get what they want from him.  He noted 
moreover that he finds that he loses his temper very easily 
with people and notes that he has done that previously with 
his children and his ex-wife.  The veteran also stated that 
he is rather antisocial and volatile and that he does not 
like being around crowds of people.  He also explained that 
it was hard for him to control his impulses and that he did 
not like to be around people.  He did not want anyone to see 
him feel insecure, inferior, or inadequate.

Upon examination, the veteran was pleasant and cooperative 
throughout the interview process, though at times he appeared 
to be rather distrustful of the examiner in the questions he 
asked.  His speech patterns were clear and coherent and 
stated in a logical way.  He did not report hallucinations or 
delusions at the present.  He did report that he had 
daydreams in which he often thought about Vietnam.  This life 
was a simple and as easy as it was during his tour of duty in 
Vietnam.  When questioned, he stated that he would like to 
return to that once again, when he knew what was expected of 
him at all times.  The veteran's personal hygiene was neat 
and clean and though he was casually dressed, and rapport was 
established easily.  The veteran stated that he was neither 
suicidal nor homicidal, but that he does have a temper which 
is difficult for him to control.  Although his memory 
appeared to be intact, he stated that he had to write things 
down, especially in regard to current events.  

He demonstrated no ritualistic behavior, but he appeared to 
be, at times, rather anxious, stressed out, intense.  He did 
report that he gets so anxious sometimes that he has to get 
himself away from crowds of people because he feels inferior 
and insecure.  He is not in touch with his feelings and feels 
rather detached from others.  He has little social life and 
seems to be somewhat depressed.  He feels that his life is 
going nowhere and as noted earlier sometimes feels paranoid, 
such as during the context of this interview when he felt 
like he was being attacked during the examination by the 
examiner's questions.  He was given support and encouragement 
during that time and reassurance that the purpose of the 
examination was only to get objective information which could 
help establish a claim for mental disorders or PTSD.  It was 
not felt that the veteran's cognitive processing was 
completely normal.  That is, it was felt by the examiner that 
the veteran was making the best attempt that he could to hold 
his ego functioning in place, that the veteran was in fact a 
very fragile individual who could be crying out for help.  
The veteran also reported that he only ate one meal per day 
and does not have much of an appetite.  The examiner noted 
that this could be a sign of depression as well as other 
behaviors noted.  

The examiner noted that some of the testing that the veteran 
underwent contained a suggestion of malingering, however, the 
examiner indicated that he felt that because of the 
consistency of the veteran's interview, the veteran was 
really crying out for help and was clearly in need of some 
psychiatric and/or psychological intervention.  Some testing 
suggested that the veteran was rather paranoid or possessed 
behaviors characteristic of the paranoid schizophrenic 
patient or a patient with a schizoid personality disorder.  
The examiner indicated that these types of individuals seem 
to harbor intense feelings of inferiority and insecurity and 
are most totally lacking in self-confidence and self-esteem.  
The often feel guilty about perceived failures and withdraw 
from everyday activities.  They are often suspicious and 
distrustful of others and avoid deep emotional ties.  They 
are seriously deficient in terms of social skills and are 
most comfortable on their own.  They are quite resentful of 
demands placed upon them.  Thought for these individuals is 
often described as artistic, fragmented, tangential, and 
circumstantial, and thought content is sometimes likely to 
become bizarre.  People with this profile tend to have 
difficulty in terms of concentration attending behaviors as 
well as deficits in terms of memory of poor judgment.  
Effective defense mechanisms may be lacking with these 
individuals, and they often respond to stressful situations 
and pressure by withdrawing into fantasy daydream.  Sometimes 
it is difficult for these individuals to differentiate 
between fantasy and reality.  Additionally, testing noted 
that the veteran may be presented as harboring many feelings 
of hostility and aggression and was unable to express these 
feelings and may have a tendency to explode.  The often have 
feelings which are bottled up or they can become overly 
belligerent and abrasive.  These individuals often feel 
socially inadequate, especially around members of the 
opposite sex.  They do not trust other people, keep them at a 
distance, and generally feel isolated.  They are often rather 
nomadic and have a poor work history.  Psychiatric patients 
with this profile are most often diagnosed as schizophrenic 
although some have anxiety disorders and schizoid personality 
disorders.  They tend to be rather unhappy and depressed and 
affect is often flat.  They can become confused easily in 
their thinking and are very distractible.  

In summary, the examiner indicated that the veteran was 
suffering from a schizoid type condition, not 
uncharacteristically found in PTSD veterans.  At times the 
veteran's condition may be clearly psychotic though he tended 
to compensate for this by withdrawing into himself.  This 
condition  clearly was caused or exacerbated by the veteran's 
earlier war experiences and trauma.  The veteran was 
diagnosed with PTSD, chronic as well as schizoid personality 
disorder with an estimated current Global Assessment of 
Functioning (GAF) of 50, with a GAF of 65 being the highest 
in the past year.  In conclusion the examiner indicated that 
although the veteran may have been somewhat of a loaner is a 
teenager, that he was basically normal or functioning 
satisfactorily up until the time of his work combat 
experiences in Vietnam.  Since that time he appears to do the 
best he can do to cope with feelings related to that 
experience.  As a result he has become quite rigid and 
paranoid in his thinking and will be in need of much 
psychological on psychiatric intervention if he is to get his 
life back to normal.

Another VA examination was conducted on April 28, 1997 by a 
psychiatrist and a psychologist.  At that time that the 
veteran reported restless sleep with initial insomnia.  He 
also indicated that he has nightly nightmares and wakes up 
with cold sweats.  He said the nightly theme of his 
nightmares is combat in Vietnam.  He reported a slim appetite 
because of frequent nausea.  He reported his mood as labile 
and had outbursts of anger.

Upon examination, the veteran's affect was a little 
depressed.  He was appropriately dressed and cooperative with 
the interview.  He was verbal, and alert and oriented.  
Denied any homicidal or suicidal ideation, and denied any 
hallucinations, as well as any paranoid ideation.  
Concentration and judgment were a little impaired.  The 
diagnosis was chronic PTSD, with at least mild social and 
industrial impairment.  The GAF was 65.

In December 1997 the RO granted service connection for PTSD 
and assigned a 30 percent rating effective October 12, 1993.

A private psychological report dated on January 31, 2001 is 
of record.  At that time the veteran reported intrusive 
thoughts of his wartime experiences.  The veteran reported 
that he had been employed delivering packages for four years 
until August 2000, when he had to quit secondary to lung 
problems.  The veteran reported his many marriage 
difficulties, and that his current marriage had lasted for 19 
years although with many separations.  He indicated that his 
wife and his son live together with him but that his wife 
sleeps in a different room from him.  He stated his appetite 
was good but sleep was restless and disturbed with frequent 
awakenings.  His energy was poor and he tired easily.  
Socially he was mostly a loner.  Primary hobby was to watch 
his son play sports.  He was able to cook, clean, shop, 
manage money, travel, communicate, and manage time 
independently.

Upon examination, verbal receptive and expressive skills were 
good.  Dress and grooming were good.  Social skills were 
good.  Recent and remote memories were intact.  Ability to 
attend and concentrate was good.  Patient was even with a 
regular rate of performance of the normative response 
latency.  Intellect appeared to be within normative limits.  
Judgment was good as was reasoning, insight, and reflective 
cognition.  Cognitions were clear and cogent.  Mood was even 
with congruent and appropriate affective expression.  There 
was no evidence of any hallucinatory or delusional 
phenomenon.  He denied suicidal or homicidal/assaultive 
ideation, intent, or plans.  Self-image was poor with low 
self-esteem.  Goal orientation was positive.  He reported 
being easily upset and  attempting to escape or avoid a 
stressor.  He has had no crying spells but frequently finds 
himself now being hypersensitive.  He is alert, responsive, 
and oriented in all four spheres.  He is polite and 
cooperative and tries his best.  Intellect appeared to be 
within normal limits as were adaptive daily living skills, 
and the veteran was found to be competent as manager of his 
own personal affairs.  The examiner diagnosed the veteran 
with PTSD, with a degree of impairment being mild to moderate 
and prognosis guarded with this being a chronic problem as a 
residual of his wartime experiences. The veteran's GAF score 
was 40 over the last five months, and 60 for the seven months 
prior. 

The veteran received a VA examination on December 5, 2001.  
At that time the veteran reported that he had not been 
hospitalized for psychiatric reasons, was not on any 
psychiatric medications, and was not attending any clinic for 
psychiatric follow-up.  He was not employed.  The veteran 
noted his recent diagnosis of lung cancer.  The veteran's 
mood appeared somewhat depressed and anxious.  The veteran 
noted that, although he had been married for 19 years, and 
this was his third marriage, he did not have much of a 
relationship with his son and wife.  He seemed to be rather 
dejected and wanted these relationships to be better but did 
not know how to improve upon them.  The veteran stated that 
he did not socialize much outside of his family, and that he 
had no leisure pursuits outside of taking care of his home.  
He gave no history of violence or assaultiveness and he was 
not suicidal.  The examiner noted that the veteran did not 
seem to get much enjoyment from life.  Although he appeared 
of average height and weight and generally in good condition, 
his physical health problems were noteworthy.  Moreover, he 
was quite anxious regarding his recent diagnosis of cancer in 
his left lung.  Also, the veteran appeared to be rather 
preoccupied with his own mortality, which seemed to be a 
valid concern.

Upon examination, the veteran reported no bizarre thoughts or 
difficulty in communication.  However it is noted that he did 
not communicate with his family and that his ideations were 
somewhat tangential.  Also, some paranoia was noted when the 
veteran reported that he sometimes sees a rather menacing 
lizard type creature in his dreams and nightmares, and though 
this creature never hurts him, it often picks him up from the 
bed and observes him and then places him back.  This type of 
dream is rather paranoid and is typical of more schizophrenic 
type symptoms.

The veteran's eye contact and interaction during the session 
was appropriate, and he reported no suicidal or homicidal 
thoughts, ideations, or plans.  He appeared to maintain his 
own personal hygiene and integrity and adequate weight and 
reports that he does much around the house to assist his wife 
and son.  The veteran was oriented to time, place, person, 
and situation, and appeared to be of above-average mental 
abilities.  He reported no memory loss, either short or long 
term, but did note that he was rather compulsive about 
expecting his family to keep everything in its place.  The 
veteran's rate and flow of speech, while generally 
appropriate, was sometimes slow and tangential.  In addition, 
he had some problems sticking to the point and being 
relevant.  The veteran stated that one of his primary 
problems was panic attacks in which he felt so anxious that 
he often looked for a safe place in his home almost everyday 
so he could feel secure.  He stated that he avoided crowds of 
people, had no friends, and socialize almost not at all 
outside of his family.  Within the family constellation, due 
to the veteran's eccentricities and behaviors, his wife and 
son would have little to do with him.  The veteran's mood 
seemed to be slightly depressed and he appeared to be anxious 
about his physical health.  His impulse control appeared to 
be okay, but he did report some difficulty sleeping, which he 
has had for over 30 years.  He stated that he only sleeps 
about one hour at a time.  He stated that he either gets up 
or goes back to sleep for a short time or lays there resting.

The examiner noted that the veteran does experience 
recurrent, intrusive, and distressing recollections of his or 
experiences, and that he has recurrent and distressing dreams 
at least once a week.  He often feels these events are 
happening to him all over again, and that he was reliving the 
circumstances particularly in his dreams.  He stated that 
these dreams are in color, very vivid, often containing a 
serpent type creature.  The veteran reported that he does 
feel intense psychological distress as well as a 
physiological reaction to internal and external queues that 
might him of his war experiences.  He noted that he feels 
rather paranoid when he hears Asians talking near him in 
their native language.  He also reported getting weak and 
sweaty palms when thinking about his war experiences.

The veteran also tends to avoid stimuli associated with the 
combat trauma and has a numbing of general responsiveness, 
which was not there previously.  This includes an effort to 
avoid thoughts, feelings, or conversations associated with 
the trauma and the veteran noted that he does not even talk 
but these events with his own family and they just think he 
is crazy.  He also stated that he makes a deliberate attempt 
to avoid activities, places, and people around recollections 
of his trauma and that he avoided crowds and service groups 
who talked about their war experiences.  The veteran reported 
that he did feel rather detached and estranged from others 
after he returned from Vietnam, and he stated he was never 
able to have any friends after he got back.  It is noted that 
he has had three marriages which have failed with resulting 
hard feelings but that he has worked very hard to maintain 
his last marriage, although he seems to get little support 
from his wife and teenaged son.  The examiner indicated that 
this was no doubt in part to his rather eccentric way of 
thinking, paranoid, and distrust.  He also appears to have a 
rather lower self esteem, noting that he was not able to 
accomplish much after finishing college, and that he has 
always been underemployed, and he blames a lot of this upon 
his involvement in Vietnam and inability to cope well after 
that.

The veteran also showed persistent symptoms of increased 
arousal, which were not present before the trauma, as noted 
by his difficulty staying asleep, frequent irritability, and 
outbursts of temper when he feels someone is treating him 
unfairly, and an exaggerated startle response which will come 
upon him suddenly or when someone wakes him from sleeping.  
The examiner indicated the veteran's condition appeared to be 
chronic with delayed onset.  The examiner noted that the 
veteran had previously met criteria and standards for 
stressors related to PTSD.  The examiner diagnosed the 
veteran with PTSD, chronic, as well as a paranoid personality 
disorder and family relational problems.  The veteran's GAF 
score was currently estimated to be 45, with the highest 
during the past year estimated to be 55.  

The examiner indicated that the veteran appeared to be 
marginally competent with his wife's assistance in managing 
his benefit payments.  In fact the veteran noted that he pays 
all his own bills.  Additionally, he is rather estranged from 
his family and has no friends, and is essentially a recluse 
in his own home.  The examiner indicated that the veteran's 
prognosis for improvement was only fair based upon the 
severity of his symptoms, which were further complicated by 
anxiety related to his lung condition.

The veteran received a psychological evaluation at a VA 
facility in April 2002, for evaluations and recommendations 
for his ability to work with medical staff with regard to 
treatment for his ling cancer.  At that time it was noted 
that the veteran's catheter had been pulled out.  The veteran 
stated that the catheter fell out.  The doctor was of the 
opinion that the catheter could not fall out and it would 
take extensive effort to dislodge it.  The veteran reported 
no intention of behavior of his part to dislodge the 
catheter.  He admitted to his PTSD diagnosis and noted he had 
problems at night with nightmares awaking with cold sweats.  
However he denied that he might have pulled the catheter in 
his sleep.  He denied any thoughts of harm self to others.  
Psychological testing conducted at this time indicated that 
the veteran was not interested in dealing with others.  He 
avoided contact with others if he could help it.  The veteran 
also showed a fair amount of depression and anxiety at that 
time.  The examiner indicated that he believed the veteran 
harbored a strong resentment against others.  He was found to 
be an angry man who was stressed greatly by his illness.  
However, he was capable of understanding his condition and 
making informed choices.  Testing also indicated that the 
veteran distrusted others including medical personnel.  While 
he tended to attempt to comply with instructions, he wanted 
to maintain control.  He probably resents treatment that he 
finds unpleasant and painful.  And he was quite pessimistic 
about the future of his chances of recovery.  He was scared, 
and afraid of dying, and was isolated from others.  The 
examiner indicated that from previous testing and evaluation 
he was aware that the veteran could be somewhat eccentric and 
even odd in his behaviors at times.  However, he maintained 
that he did not do anything to dislodge the catheter. 

The examiner indicated at that the veteran was capable of 
making healthcare decisions for himself.  He did not appear 
to be delusional, yet he was resentful.  The examiner 
indicated that he was doubtful that the veteran was always 
going to be complying with treatment.  The veteran was 
diagnosed with chronic PTSD and noncompliance with medical 
treatment as well as a personality disorder.  The examiner 
noted that the veteran needed direct feedback and 
explanations of treatment options and reasons for each type 
of treatment.  He should be allowed to make decisions for 
himself and given as much leeway as possible as he reacts 
poorly to anything he perceives pressure by others.  

In November 2002 the RO increased the veteran's 30 percent 
evaluation for service connected PTSD to a 50% effective 
December 5, 2001, based on the report of a VA examination 
from that time. 

Analysis

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's PTSD is not adequate.  In 
this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.   38 
C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during the course of this 
appeal.  Prior to November 7, 1996, PTSD was rated under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Effective 
November 7, 1996, the rating schedule for mental disorders 
was amended and redesignated as 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  61 Fed. Reg. 52700 (Oct. 8, 1996).  Therefore, 
the veteran's claim for an increased rating for PTSD will be 
evaluated under both the new and old law.  

The rating criteria in effect prior to November 7, 1996 
provides a 30 percent evaluation when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impermanent.

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. 

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 C.F.R.  4.6. It should also be noted 
that use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Under the revised rating criteria, a 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9411 (2001).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 30% disabling, from 
October 12, 1993 to January 30, 1997.  In the regard, the 
Board notes the findings of the veteran's January 1994 VA 
examinations, which, although noting that the veteran had 
some problems with sleep disturbances, interpersonal 
relationships, and maintaining employment, also noted that 
there was no evidence of a thought disorder, no audio or 
visual hallucinations, no suicidal or homicidal ideation, and 
judgment and insight were within normal limits.  
Additionally, his memory was intact and there was no 
impairment of speech.  The Board also notes that one examiner 
classified the degree of severity as mild to moderate and the 
other VA examiner indicated that it was moderately severe.  

The April 25, 1997 VA examination by a psychologist showed 
that the veteran was rather distrustful, social isolated, 
anxious at times, paranoid, and depressed.  However, there 
was no cognitive or apparent memory or speech impairment.  
There were no hallucinations or delusions.  The veteran 
stated that he was neither suicidal nor homicidal, but that 
he does have a temper, which is difficult for him to control.  
He demonstrated no ritualistic behavior, but he appeared to 
be, at times, rather anxious, stressed out, intense.  The GAF 
was 50, which is indicative of serious symptoms.

However, the VA examination conducted three days later on 
April 28, 1997 by a psychiatrist and a psychologist indicated 
that there was at least mild social and industrial impairment 
with a GAF of 65, which is indicative of mild symptoms.  

The Board finds this symptomatology, taking into account all 
relevant evidence during this time frame, to be consistent 
with definite impairment in the ability to maintain effective 
relationships and definite industrial impairment, and 
consistent with a finding of occupational and social 
impairment with occasional inability to perform occupational 
tasks, such that a 30 percent rating is warranted.  Also, 
this evidence does not show findings that satisfy the 
criteria for a 50 percent rating under the revised rating 
criteria effective November 7, 1996.

As the preponderance of the evidence is against this issue, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied as to this time period.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

However, for the time period from January 31, 2001 to the 
present, the Board finds that the veteran would be more 
properly rated as 70% disabling under the applicable 
criteria.  In this regard, the Board notes that the veteran 
had a GAF rating of 40 on the January 31, 2001 private 
examination, which is defined as exhibiting some impairment 
in reality testing or communication.  Additionally the VA 
examination in December 2001 showed a GAF of 45, which is 
indicative of serious symptoms.  That examination showed that 
the veteran was depressed, anxious, had difficulty sleeping 
and was socially isolated.  His ideations were somewhat 
tangential and he was experiencing panic attacks.

The Board finds this level of symptomatology is consistent 
with severe social and industrial impairment.  As such a 
rating of 70% is warranted effective from January 31, 2001 
the date of the private evaluation under Diagnostic Code 9411 
effective prior to and subsequent to November 7, 1996.

However, this same evidence does not show that the criteria 
for a 100 percent rating under either the old or revised 
rating criteria have been met.  The current medical evidence 
does not show symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes or the 
presence gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss.   The PTSD does not result in totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior.

Accordingly the PTSD is evaluated 30 percent disabling from 
October 12, 1993 to January 30, 2001 and 70 percent 
thereafter.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased initial evaluation for PTSD 
evaluated as 30 percent disabling from October 12, 1993 to 
January 30, 2001 is denied. 

Entitlement to a 70% rating from January 31, 2001 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                    
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



